DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on February 2, 2022 in which claims 21-40 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to companion experience.  The closest prior arts Tang et al (US 2014/0201357),  FRAMEWORK AND METHOD FOR MONITORING PERFORMANCE OF VIRTUALIZED SYSTEMS BASED ON HARDWARE BASE TOOL, and Kim et al (US 2014/0244488), APPARATUS AND METHOD FOR PROCESSING A MULTIMEDIA COMMERCE SERVICE, users may use the mobile computing device 1104 to send the downloaded content to the desired recipients by leveraging the sharing features of their particular mobile computing devices, however both arts either singularly or in combination, fail to anticipate or render obvious the recited features “A method comprising: displaying content on a first screen of a first computing device; discovering, by the first computing device, a second computing device having a second screen in a proximity of the first computing device; prompting, by the first computing device in response to the discovering of the second computing device, a user of the first computing device for display of a companion experience on the second screen of the second computing device, wherein the companion experience enables the content that is consumed on the first screen to serve as a basis for a web search for additional content that is renderable on the second screen of the second computing device, wherein the additional content is different from the content being displayed on the first screen of the first computing device; receiving, in response to the prompting, a user prompt to initiate the companion experience on the second computing device; and in response to the user prompt, transmitting information associated with but different from the content being displayed on the first screen of the first computing device to the second computing device to cause the web search and a resulting display of the additional content on the second screen of the second computing device.””.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 21-40 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162